Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed on 08/04/2021have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 11 recites that:
“the operating console of the machine having an RFID-interface, and 
being configured in such a way that an authentication of a user terminal is carried out by means of authentication data received via the RFID-interface,…
wherein the operating console is configured in such a way that, upon authentication of a user terminal…”.
Applicant’s specification fails to discuss an authentication of a user terminal and a user terminal during the same authentication process.
For complete examination purposes, the Examiner will broadly address the above rejected claim in light of the overall concept of Applicant’s invention. Appropriate corrections are therefore required.

Claim Rejections - 35 USC § 112           
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

	Claims 13 and 14 recite the claimed limitations of "... before the automatic execution of one, several or all of the automatically executable steps, the user is requested to confirm that the respective step”, (in clam 13); and “the automatically executable steps are carried out, which of the available automatically executable steps”, (in claim 14), however, there are insufficient prior antecedent basis for these limitations in the claims. 

                         
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

     Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bauer et al., (US 2016/0231724), (hereinafter, Bauer) in view of Campbell et al., (US 2018/0024847), (hereinafter, Campbell).

Regarding claim 11, Bauer disclose a machine for processing foods and packaging  products (= machine tool 1 that can communicate with a mobile communication device 10, see [0031]), comprising 
control elements for controlling components of the machine (= machine tool 1 includes interface 5 and with input unit 6, see [0031]) and 
an operating console for operating the machine by means of the control elements (= machine tool 1 includes a control computer 3 and stationary operating  device 4, see [0031]),
the operating console of the machine having an interface, and 
being configured in such a way that an authentication of a user terminal is carried out by means of authentication data received via the interface (= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033-34]),
 wherein the operating console is configured in such a way that it establishes a data connection in the event of a successful authentication (= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033]).
Bauer explicitly fails to disclose the claimed limitations of: an RFID interface and
 “wherein the operating console is configured in such a way that it uses a second part of data received via the RFID interface to establish a data connection with a further device, and wherein the operating console is configured in such a way that, upon authentication of a user terminal, it at least one of automatically searches for potential partner devices with which it is possible to establish the data connection or makes the operating console visible to devices as a potential partner device”.
However, Campbell which is an analogous art equivalently discloses the claimed limitations of:
  an RFID interface and “wherein the operating console is configured in such a way that it uses a second part of data received via the RFID interface to establish a data connection with a further device, and wherein the operating console is configured in such a way that, upon authentication of a user terminal, it at least one of automatically searches for potential partner devices with which it is possible to establish the data connection or makes the operating console visible to devices as a potential partner device (= industrial portable device 150 includes functional modules 216; and when mounted on to base 214 may enable tool 212 to read RFID tags associated with various field devices located throughout a plant, collect vibration data and to communicate with one or more field devices, see [0104])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Campbell with Bauer for the benefit of achieving an industrial communication system that enables mobile device to show listing of all industrial devices available for configuration, monitoring, diagnostic and maintenance. 

Regarding claim 12, as mentioned in claim 11, Bauer explicitly fails to disclose the machine, wherein the operating console is configured in such a way that, based on the data received via the RFID interface, it automatically selects one or more partner devices from the potential partner devices and automatically establishes a data connection with the selected partner device(s).
	However, Campbell which is an analogous art equivalently discloses the  machine, wherein the operating console is configured in such a way that, based on the data received via the RFID interface, it automatically selects one or more partner (see, [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Campbell with Bauer for the benefit of achieving an industrial communication system that enables mobile device to show listing of all industrial devices available for configuration, monitoring, diagnostic and maintenance. 
 
5.          Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bauer and Campbell in view of Agrusa et al., (US 10,152,968), (hereinafter, Agrusa).

Regarding claim 13, Bauer discloses a machine for processing foods and packaging products (= machine tool 1 that can communicate with a mobile communication device 10, see [0031]), comprising
 control elements for controlling components of the machine (= machine tool 1 includes interface 5 and with input unit 6, see [0031]) and
 an operating console for operating the machine by means of the control elements, the operating console of the machine having an interface, and being configured in such a way that an authentication of a user terminal is carried out by means of authentication data received via the interface (= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033-34]),
 wherein the operating console is configured in such a way that it establishes a data connection in the event of a successful 2Application No. 16/338,976Docket No.: 30051/54168 Amendment dated August 4, 2021 Reply to Office Action of May 4, 2021authentication(= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033]).
Bauer explicitly fails to disclose the RFID interface and the claimed limitations of:
 “wherein the operating console is configured in such a way that, before the automatic execution of one, several or all of the automatically executable steps, the user is requested to confirm that the respective step is to be carried out, and the respective step is only carried out if the user confirms this”.
However, Campbell which is an analogous art equivalently discloses that an industrial portable device 150 includes functional modules 216; and when mounted on to base 214 may enable tool 212 to read RFID tags associated with various field devices located throughout a plant, collect vibration data and to communicate with one or more field devices (see [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Campbell with Bauer for the benefit of achieving an industrial communication system that enables mobile device to show listing of all industrial devices available for configuration, monitoring, diagnostic and maintenance. 
The combination of Bauer and Campbell explicitly fails to disclose the claimed limitations of: “wherein the operating console is configured in such a way that, before the automatic execution of one, several or all of the automatically executable steps, the 
However, Agrusa, which is an analogous art equivalently discloses the claimed limitations of:
wherein the operating console is configured in such a way that, before the automatic execution of one, several or all of the automatically executable steps, the user is requested to confirm that the respective step is to be carried out, and the respective step is only carried out if the user confirms this” (= system 200 may prompt the use to confirm that the user interface 215 has recognized the user’s speech correctly, see, col. 10, lines 42-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Agrusa with Bauer and Campbell for the benefit of achieving an industrial communication system that includes the means for correctly checking a recognizable speech. 
 
Regarding claim 14, Bauer discloses a machine for processing foods and packaging products (= machine tool 1 that can communicate with a mobile communication device 10, see [0031]), comprising
 control elements for controlling components of the machine (= machine tool 1 includes interface 5 and with input unit 6, see [0031])  and
 an operating console for operating the machine by means of the control elements (= machine tool 1 includes a control computer 3 and stationary operating  device 4, see [0031]), the operating console of the machine having an RFID-interface, and being configured in such a way that an authentication of a user terminal is carried out by means of authentication data received via the RFID-interface (= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033-34]),
wherein the operating console is configured in such a way that it establishes a data connection in the event of a successful authentication (= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033]).
Bauer explicitly fails to disclose the RFID interface and the claimed limitations of:
 “wherein the operating console is configured in such a way that the user can select, before any or all of the automatically executable steps are carried out, which of the available automatically executable steps is or are to be carried out”.
However, Campbell which is an analogous art equivalently discloses that an industrial portable device 150 includes functional modules 216; and when mounted on to base 214 may enable tool 212 to read RFID tags associated with various field devices located throughout a plant, collect vibration data and to communicate with one or more field devices (see [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Campbell with Bauer for the benefit of achieving an industrial communication system that enables mobile device to show listing of all industrial devices available for configuration, monitoring, diagnostic and maintenance. 
Bauer and Campbell explicitly fails to disclose the claimed limitations of: “wherein the operating console is configured in such a way that the user can select, before any or all of the automatically executable steps are carried out, which of the available automatically executable steps is or are to be carried out”.
However, Agrusa, which is an analogous art equivalently discloses the claimed limitations of:
“wherein the operating console is configured in such a way that the user can select, before any or all of the automatically executable steps are carried out, which of the available automatically executable steps is or are to be carried out. ” (= user utters a command…system 200 may prompt the use to confirm that the user interface 215 has recognized the user’s speech correctly, see, col. 10, lines 42-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Agrusa with Bauer and Campbell for the benefit of achieving an industrial communication system that includes the means for correctly checking a recognizable speech. 

CONCLUSION 
  6.	    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.